Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 91-96, 101-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chester (20160102685) in view of Aregger (20100322805), further in view of Snarwedt (20110089082).
Regarding claim(s) 91, Chester, (Fig. 1), discloses a hydraulic system comprising: a hydraulic gear pump 1; a control valve 3; and a control circuit 5,6 configured to control the hydraulic gear pump to adjust (Para 60, regulation of speed and torque would comprise regulation of flowrate and pressure) at least one of a flow in the hydraulic system to a flow set point or a pressure in the hydraulic system to a pressure set point, and establish an opening of the control valve 3.
Chester discloses a gear pump but fails to disclose a gear pump with individual motors with controller establishing a position of at least one first tooth of the plurality of first gear teeth relative to a position of at least one second tooth of the plurality of second gear teeth so as to create synchronized contact between the first gear and the second gear to seal a fluid path from the outlet of the pump to the inlet of the pump. Aregger, (Fig. 1-9), teaches a gear pump with the two gears wheels 11,12 having separate individually controlled motors 7,8 (Para 55, Para 111, abstract) with controller establishing a position of at least one first tooth of the plurality of first gear teeth relative to a position of at least one second tooth of the plurality of second gear teeth so as to create synchronized (sealing) contact between the first gear and the second gear to seal a fluid path from the outlet of the pump to the inlet of the pump (Para 114).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Chester with gear pump having individual motors with controller providing synchronized feedback position controlled gear motion as taught by Aregger as an art-recognized functionally equivalent substitute pumping mechanism yielding predictable results of electronically controlled pressurization.
Chester as modified discloses a valve 3 but fails to disclose the valve providing pressure and flowrate control in conjunction with the pump. Snarwedt, (Para 31), teaches controlling a valve in conjunction with a pump or controlling one of valve pump to control flow and pressure of the flow from pump to actuator.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Chester as modified with flow/pressure control by controlling valve control in conjunction (understood as simultaneous control) with pump control as taught by Snarwedt in order to provide enhanced control options.
As to claims 92-96, Chester as modified (as taught by Snarwedt) teaches the controller controlling flow and pressure using both or one of valve and pump and as such, it is seen as capable of operating in the claimed modes. Chester as modified discloses (in view of Snarwedt) teaches pump and valve being used in conjunction to control both pressure and flowrate of the system. The use of the system by concurrently controlling both pressure and flow rate by both pump and valve to provide high flow rate and pressure, a low flowrate and pressure and a balanced flow rate and pressure is a common function of the actuator drive and as such the operating modes of high flow rate and pressure, a low flowrate and pressure and a medium flow rate and pressure can be termed as flow control mode, a pressure control mode, and a balanced control mode respectively wherein in all three mode both pump and valve are concurrently controlling both pressure and flow.
As to claim 101, Chester discloses a hydraulic cylinder 2.
As to claim 102, Chester discloses the hydraulic gear pump, the control valve, and the hydraulic actuator are conjoined to form an integrated unit (interconnected together as shown in Fig 1).
As to claim 103, Chester fails to disclose hydraulic pump is conjoined along a longitudinal axis of the hydraulic actuator.  However, it would have been an obvious matter of design choice to modify Chester to have hydraulic pump conjoined along a longitudinal axis of the hydraulic actuator, since applicant has not disclosed that having external threading solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality that the hydraulic pump conjoined along a longitudinal axis of the hydraulic actuator, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
As to claim 104, Chester discloses the hydraulic system as a closed-loop system.
As to claims 105 and 110, Chester as modified fails to disclose claimed optimal ranges of slip coefficient and pump speed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention filed to claimed optimal ranges of slip coefficient and pump speed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to claims 106-108, Chester discloses an accumulator 7 integral with the system  in fluid communication with the hydraulic gear pump to store hydraulic fluid.
As to claim 109, Chester fails to disclose controller including characteristic curves for the hydraulic gear pump. However, Official Notice is taken that controlling pumps based on their characteristic curves, for the purpose proper pump functioning are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ controlling pumps based on their characteristic curves in the device of Chester as modified for the purpose of proper pump functioning as is widely known and notoriously old in the art.
Claim(s) 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chester (20160102685) in view of Aregger (20100322805), further in view of Snarwedt (20110089082) further in view of Mikkulainen (20150361743).
Chester as modified teaches the pump control circuit includes a motion (pump rotation) control module that (as taught by Aregger), provides a first demand signal (Para 14) to the first motor and a second demand signal to the second motor, and wherein the motion control module adjusts (Para 114,115) at least one of the first demand signal and the second demand signal based on at least one of a first position feedback signal (from 25) relating to the position of the at least one first tooth and a second position feedback (from 25’) signal relating to the position of the at least one second tooth. 
Chester as modified discloses providing first and second demand signals (pump control signals) but fails to disclose pump control based on flow and the pressure in the hydraulic system feedback from the system. Mikkulainen, Fig 2, Para 27, 28 discloses a hydraulic circuit with pressure and flow sensors “P”, “F”, signal-connected to the controller CU which would inherently control the pump based on the feedback.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Chester as modified pump control based on flow and the pressure in the hydraulic system feedback from the system as taught by Mikkulainen in order to provide enhanced control options.
Claim(s) 98 and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chester (20160102685) in view of Aregger (20100322805), further in view of Snarwedt (20110089082) further in view of Mikkulainen (20150361743) further view Ohman (20050089414)
As to claim 98, Chester as modified fails to disclose motors disposed inside the gears.  Ohman, Fig 3,5, teaches a gear pump with motors 11/12,31/32 located inside gears 3,23.
 It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to modify the modified device of Chester, by providing motors disposed inside the gears, as taught by Yusof, for the purpose of a more compact design.
As to claim 100, Chester as modified (Para 55) discloses the motors as bi-directional.
Allowable Subject Matter
Claim 99 would objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 91-93, 95-98, 101, 104, 105, 106 of current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 1, 8, 9, 12 respectively of Patent No 11085440. Although the claims at issue are not identical, they are not patentably distinct from each other because, even though the claims are not identical, all the limitations of claims 91-93, 95-98, 101, 104, 105, 106 respectively of current application are anticipated by claims 1-6, 11, 1, 8, 9, 12 respectively of Patent No 11085440. Since anticipation is the epitome of obviousness, claims 91-93, 95-98, 101, 104, 105, 106 respectively of current application are seen as obvious over claims 1-6, 11, 1, 8, 9, 12 respectively of Patent No 11085440.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753